DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 16/991964 filed 08/12/2020.
Claims 1-17 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over RAMIREZ (USPGPUB 2012/0264069) in view of SCHWEICKHARDT (U.S. 8216322)
RAMIREZ teaches a flexible wick.
Regarding claims 1-2, RAMIREZ teaches a candle wick that includes a first layer of paper or dried pulp and a second layer of material that includes paper, silk, thread, textiles. 
RAMIREZ does not explicitly teach pilasters on the layers of the wicks.
However, SCHWEICKHARDT teaches a solid fuel fire starter.  SCHWEICKHARDT teach a wicking element that comprises a corrugated cardboard.  
SCHWEICKHARDT teaches in lines 42-58 of column 2, corrugated cardboard is a single faced corrugation.  
Fig 4 shows multiple raised sections which may be construed pilasters.
It would be obvious to one of ordinary skill in the art to use corrugation with the layers in the flexible wick in RAMIREZ.
The motivation to do so can be found in SCHWEICKHARDT.
SCHWEICKHARDT teaches in lines 42-58 of column 2 the corrugation allows for a lightweight wick.  SCHWEICKHARDT further teaches in lines 26-52 that the wicking element taught allows the production of a desired size of flame for a sufficient desired amount of time.
Regarding claims 1 and 2, RAMIREZ teaches in paragraph 23 an embodiment of 3 layers.  The configuration, whether they are parallel or spaced in matching patterns, of the corrugation taught in SCHWEICKHARDT appears to be a design choice and it appears that the invention would perform equally well with different patterns.
Regarding claims 16 and 17, RAMIREZ teaches the first layer of paper or dried pulp and a second layer of material that includes paper, silk, thread, textiles.   RAMIREZ further teaches in paragraph 18 that the layers may be made of materials that include dried pulp.
Regarding claim 3, RAMIREZ teaches in paragraph 18 that the layers are attached through a pulp bond.
Regarding claim 4, RAMIREZ teaches in paragraph 33 and Fig 3 candle wick surrounded with candle wax.
Regarding claim 5, RAMIREZ teaches in paragraph 19 a single segment. 
Regarding claim 6, RAMIREZ teaches in paragraph 19 one or more layers.
Regarding claim 7, RAMIREZ further teaches a wick clip.
Regarding claims 9 and 11, RAMIREZ teaches in paragraph 24 that various linear and geometric shapes can be formed from the wick.  RAMIREZ teaches in paragraph 26 that the wick may be used in a free-standing candle or in a candle contained within a receiving container.  
Regarding claim 10, RAMIREZ teaches in paragraph 33 and Fig 3 candle wick surrounded with candle wax.
Regarding claim 12, RAMIREZ does not explicitly teach that the wick is used with fuel that is butane, propane or scented oil.
However, butane and propane are known fuels.
Furthermore, a scented oil being used in wax is known in the art.
Regarding claim 8, 13, 14 and 15, SCHWEICKHARDT does not explicitly teach the spacing of pilaster, the lengths adjusted, or that the pilasters are rectangular.
However, SCHWEICKHARDT teaches in lines 59-67 of column 2 that numerous combinations of corrugated board types, geometries, flute sizes, and shapes may be used.
It would be obvious to one of ordinary skill in the art to adjust the packing of the corrugated board types, geometries, flute sizes, and shapes with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771